Exhibit 10.29

 

UCN, INC.

 

2005 EMPLOYEE STOCK PURCHASE PLAN

 

Section 1. Purpose. The purpose of the UCN, Inc. Employee Stock Purchase Plan
(the “Plan”) is to provide an opportunity to current employees of UCN, Inc. (the
“Company”) or any Participating Subsidiary of the Company to purchase its Common
Stock. By encouraging such stock ownership, the Company seeks to attract, retain
and motivate such employees to devote their best efforts to the financial
success of the Company. It is intended that the Plan qualify as an “employee
stock purchase plan” under Section 423 of the Internal Revenue Code of 1986, as
amended (the “Code”). In addition, the Plan authorizes the grant of Options and
issuance of Common Stock, which do not qualify under Section 423 of the Code,
pursuant to sub-plans adopted by the Committee designed to achieve desired tax
or other objectives in particular locations outside the United States.

 

Section 2. Definitions. For purposes of the Plan, the following terms used
herein shall have the following meanings, unless a different meaning is clearly
required by the context.

 

2.01. “Base Pay” shall mean the monthly pay rate of a salaried Employee or the
hourly pay rate of an hourly Employee. Base Pay shall not include payments for
overtime, allowances, bonuses and other special payments, commissions and other
marketing incentive payments.

 

2.02. “Board of Directors” shall mean the Board of Directors of the Company.

 

2.03. “Committee” shall mean the committee of the Board of Directors referred to
in Section 5 hereof.

 

2.04. “Common Stock” shall mean the Common Stock of the Company.

 

2.05. “Employee” shall mean any person, including any officer or
employee-director of the Company or any Participating Subsidiary of the Company,
who is actively and customarily employed for 32 hours or more per week by the
Company or a Participating Subsidiary of the Company.

 

2.06. “Fair Market Value” shall mean: (i) if the Common Stock is at the time
listed or admitted to trading on a national securities exchange, the closing
price (last trade) for a share of Common Stock on the date in question, as such
price is reported in the composite tape of transactions for such exchange; or
(ii) if not so listed but quotations for the common stock are reported by the
National Association of Securities Dealers on the NASDAQ National Market or
SmallCap Market or any successor system, the closing price (last trade) for a
share of Common Stock on the date in question as reported on the NASDAQ National
Market or SmallCap Market; or (iii) if not then listed on a national securities
exchange or the NASDAQ National Market or SmallCap Market but is traded in the
over-the-counter market, the average of the highest “bid” quotation and highest
“asked” quotation of a share of Common Stock on such date as reported on the
NASD OTC Bulletin Board; provided, if there is no such price or quotation on the
date in question, the price or quotation, as applicable, shall be that on the
most recent prior date on which there was a price or quotations of a share of
Common Stock.

 

2.07. “Offering” shall have the meaning described in Section 4.01.

 

2.08. “Option” shall mean any option to purchase Common Stock granted to an
Employee pursuant to this Plan.

 

2.09. “Participant” shall mean any Employee that is eligible to participate in
the Plan in accordance with Section 3 and who elects to participate in the Plan.

 

2.10 “Participating Subsidiary of the Company” means any Subsidiary of the
Company that has been designated by the Board of Directors as eligible to
participate in the Plan with respect to its Employees.

 

2.11. “Participation Period” shall mean the period beginning on January 1, 2005
and ending on March 31, 2005 and each three-month period thereafter during the
term of the Plan. The Plan shall be in effect from January 1, 2005, to January
31, 2014. There shall be thirty-six Participation Periods during the term of the
Plan.



--------------------------------------------------------------------------------

2.12. “Subsidiary of the Company” means any foreign or U.S. domestic corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50 percent or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

Section 3. Eligibility and Participation. The following provisions shall govern
the eligibility of Employees to participate in the Plan.

 

3.01. Eligibility. Any Employee who shall have completed three months of
employment with the Company or any Participating Subsidiary of the Company shall
be eligible to participate in the Offering as of the first day of the next
Participation Period. The Committee may also determine that a designated group
of highly compensated Employees are ineligible to participate in the Plan so
long as the excluded category fits within the definition of “highly compensated
employee” in Code Section 414(q). The Committee may impose restrictions on
eligibility and participation of Employees who are officers or directors to
facilitate compliance with federal or state securities laws or foreign laws.

 

3.02. Restrictions on Participation. Notwithstanding any provisions of the Plan
to the contrary, no Employee shall be granted an Option under the Plan:

 

(a) If, immediately after such grant, such Employee would own stock possessing
five percent or more of the total combined voting power or value of all classes
of stock of the Company or any Subsidiary of the Company, such ownership to be
determined by applying the rules of Section 424(d) of the Code and treating
stock which the Employee may purchase under outstanding options as stock owned
by the Employee; or

 

(b) Which would permit his or her rights to purchase stock under the Plan (and
under any other plans of the Company or any Subsidiary of the Company qualifying
under Section 423 of the Code) to accrue at a rate which exceeds the lesser of
(i) $25,000 or (ii) 10% of the Employee’s Base Pay of Fair Market Value of the
stock (determined on the basis of the Fair Market Value of the stock at the time
such Option is granted) for each calendar year in which such Option is
outstanding.

 

3.03. Commencement of Participation. A Participant may elect to participate by
executing the enrollment form prescribed for such purpose by the Committee which
enrollment form may include an application for an account with the Company’s
designated broker. The enrollment form shall be filed with the Committee at any
time prior to the first day of the next Participation Period. The Participant
shall designate on the enrollment form the percentage of his or her Base Pay
that he or she elects to have withheld for the purchase of Common Stock, which
may be any whole percentage from 1% to 10%. Once enrolled, a Participant will
continue to participate in the Plan for each succeeding Participation Period
until he or she terminates participation or ceases to qualify as an Employee.

 

Section 4. Common Stock Subject to the Plan.

 

4.01. Number of Shares. The total number of shares of Common Stock for which
Options may be granted under this Plan shall not exceed in the aggregate
1,000,000 shares of Common Stock. The Plan will be implemented by an Offering of
shares of Common Stock (the “Offering”). The Offering shall begin on January 1,
2005 and shall terminate on January 31, 2014.

 

4.02. Reissuance. The shares of Common Stock that may be subject to Options
granted under this Plan may be either authorized and unissued shares of Common
Stock or shares of Common Stock reacquired at any time and now or hereafter held
as treasury stock of the Company as the Committee may determine. In the event
that any outstanding Option expires or is terminated for any reason, the shares
allocable to the unexercised portion of such Option may again be subject to an
Option granted under this Plan.

 

2



--------------------------------------------------------------------------------

Section 5. Administration of the Plan.

 

5.01. Committee. The Plan shall be administered by the Compensation Committee of
the Board of Directors, or such other committee established by the Board of
Directors (the “Committee”) consisting of no less than two persons. The
Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Board of Directors.

 

5.02. Interpretation. The Committee shall be authorized (i) to interpret the
Plan and decide any matters arising there under, and (ii) to adopt such rules,
regulations and procedures, not inconsistent with the provisions of the Plan, as
it may deem advisable to carry out the purpose of this Plan.

 

5.03. Finality. The interpretation and construction by the Committee of any
provision of the Plan, any Option granted hereunder or any agreement evidencing
any such Option shall be final, conclusive and binding upon all parties.

 

5.04. Voting by Committee Members. Only members of the Committee shall vote on
any matter affecting the administration of the Plan or the granting of Options
under the Plan.

 

5.05. Expenses. All expenses and liabilities incurred by the Committee in the
administration of the Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants or other persons in connection with
the administration of the Plan. The Company, and its officers and directors,
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. No member of the Board of Directors or the Committee shall be liable
for any action, determination or interpretation taken or made in good faith with
respect to the Plan or any Option granted hereunder.

 

5.06 Non-US. Participation. The Committee may adopt rules or procedures relating
to the operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Committee is specifically authorized to adopt rules and
procedures regarding handling of payroll deductions, payment of interest,
conversion of local currency, payroll tax and withholding procedures that vary
with local requirements. With respect to any Participating Subsidiary that
employs Participants who reside outside of the United States, and
notwithstanding anything herein to the contrary, the Committee may in its sole
discretion amend or vary the terms of the Plan in order to conform such terms
with the requirements of local law or to meet the objectives and purpose of the
Plan, and the Committee may, where appropriate, establish one or more sub-plans
to reflect such amended or varied provisions and such sub-plans may be designed
to be outside the scope of Code Section 423. The provisions of such sub-plans
may take precedence over other provisions of the Plan, with the exception of
Section 4.01, but unless otherwise superseded by the terms of such sub-plan, the
provisions of the Plan shall govern the operation of such sub-plans.

 

5.07 Changing of Percentage/ Minimum Price. The percentage (i.e. 85%) provided
for within Subsections 7.02(iii) and 7.03 herein may be changed by and at the
sole discretion of the Committee, without further approval of the Company’s
Stockholders, to any whole percentage that is not less than 85% and not greater
than 100%; provided, however, that the Committee shall provide all Participants
with written notice of any such change in advance of the Participation Period in
which such change is to first take effect. The minimum price requirement of
$2.00 per share (as the same may be adjusted as contemplated herein) provided
for within Subsections 7.02(iii) and 7.03 herein may be terminated at the sole
discretion of the Committee, without further approval of the Company’s
Stockholders, at any time on or after the date that no shares of the Company’s
Series A Convertible Preferred Stock and Series B Convertible Preferred Stock,
as constituted on April 15, 2004, are outstanding; provided, however, that the
Committee shall provide all Participants with written notice of any such change
in advance of the Participation Period in which such change is to first take
effect.

 

Section 6. Payroll Deductions,

 

6.01. Amount of Deduction. At the time a Participant files his or her enrollment
form authorizing payroll deductions pursuant to Section 3.03, he or she shall
elect to have deductions made from his or her Base Pay on each payday during the
time he or she is a Participant in the Offering.

 

6.02. Participant’s Account; No Interest. All payroll deductions made for a
Participant shall be credited to his or her account under the Plan. A
Participant may not make any separate cash payment into such account. No
interest shall accrue on amounts credited to a Participant’s account under the
Plan, regardless of whether or not the funds in such account are ultimately used
to acquire shares of Common Stock, unless required under local law.

 

3



--------------------------------------------------------------------------------

6.03. Changes in Payroll Deductions. A Participant may change the rate of
payroll deductions, effective for the next Participation Period, by filing a new
enrollment form with the Committee at any time prior to the first day of the
Participation Period for which such change is to be effective. A Participant may
also discontinue his or her participation in the Plan by notifying the Committee
in accordance with the procedures established by the Committee for such purpose.

 

6.04. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions unless required
under local law.

 

Section 7. Grant of Option.

 

7.01. Terms and Conditions. A description of the terms and conditions of the
Plan shall be made available to Participants in such form and manner, as the
Committee shall approve.

 

7.02. Number of Option Shares. On the first business day of each Participation
Period during the term of the Plan, each Participant shall be deemed to have
been granted an Option, subject to the limitations of Section 3.02, to purchase
a maximum number of shares of Common Stock during the Participation Period equal
to the number obtained by multiplying (i) the percentage of the Employee’s Base
Pay for that Participation Period, which he or she has elected to have withheld
pursuant to Section 6.01 by (ii) the Employee’s Base Pay for that Participation
Period and dividing the resulting product by (iii) the greater of $2.00 (as
adjusted proportionately for stock splits, share combinations, or
recapitalizations, as determined by the Committee), and 85% (subject to increase
by the Committee) of the Fair Market Value of one share of Common Stock of the
Company on the first business day or on the last business day of that
Participation Period, whichever is lower, provided, however, that in no event
shall the total number of shares of Common Stock for which Options are granted
exceed the number of shares set forth in Section 4.01. If the total number of
shares of Common Stock for which Options would have been granted to Participants
pursuant to the preceding sentence would have exceeded the number of shares set
forth in Section 4.01 (absent the proviso in the preceding sentence), the
Committee shall make a pro rata allocation of the shares of Common Stock
available for grant to Participants’ Options in such manner as it shall
determine, in its sole discretion, to be reasonably practicable, uniform and
equitable.

 

7.03. Option Price. The Option price per share of the Common Stock subject to an
Option shall be the greater of: $2.00 (as adjusted proportionately for stock
splits, share combinations, or recapitalizations, as determined by the
Committee); and 85% (subject to increase by the Committee) of the Fair Market
Value of one share of Common Stock of the Company on the first business day or
on the last business day of that Participation Period, whichever is lower.

 

7.04. Interest in Option Stock. A Participant shall have no interest in shares
of Common Stock covered by his or her Option until such Option has been
exercised.

 

7.05. Transferability. Neither payroll deductions credited to a Participant’s
account nor Options granted to a Participant shall be transferable other than by
will or the laws of descent and distribution and, during a Participant’s
lifetime, an Option shall be exercisable only by the Participant.

 

7.06 Tax Withholding. In the event that the Company or any Subsidiary of the
Company is required to withhold any Federal, state, local or foreign taxes in
respect of any compensation income realized by the Participant as a result of
any “disqualifying disposition” of any shares of Common Stock acquired upon
exercise of an Option granted hereunder, the Company or such Subsidiary of the
Company shall deduct from any payments of any kind otherwise due to such
Participant the aggregate amount of such Federal, state, local or foreign taxes
required to be so withheld or, if such payments are insufficient to satisfy such
Federal, state, local or foreign taxes, such Participant will be required to pay
to the Company or such Subsidiary of the Company, or make other arrangements
satisfactory to the Company or such Subsidiary of the Company regarding payment
to the Company or such Subsidiary of the Company of, the aggregate amount of any
such taxes. All matters with respect to the total amount of taxes to be

 

4



--------------------------------------------------------------------------------

withheld in respect of any such compensation income shall be determined by the
Committee in its sole discretion. Subject to approval by the Committee, a
Participant may elect to have such tax withholding obligation satisfied, in
whole or in part, by (i) authorizing the Company to withhold from shares of
Common Stock to be acquired upon exercise of an Option, a number of shares of
Common Stock with an aggregate Fair Market Value (as of the date the withholding
is effected) that would satisfy the withholding amount due, or (ii) transferring
to the Company shares of Common Stock owned by the Participant with an aggregate
Fair Market Value (as of the date the withholding is effected) that would
satisfy the withholding amount due.

 

Section 8. Exercise of Options.

 

8.01. Automatic Exercise. Unless a Participant gives written notice to the
Company of withdrawal pursuant to Section 9.01, his or her Option to acquire
Common Stock with payroll deductions credited to his or her account for any
Participation Period will be deemed to have been exercised automatically on the
last business day of the applicable Participation Period for the purchase of the
number of full shares of Common Stock that the accumulated payroll deductions
credited to his or her account at that time will purchase at the applicable
Option price (but not in excess of the number of shares of Common Stock for
which Options have been granted to the Employee pursuant to Section 7.02), and
any excess credited to his or her account at that time will be carried forward
to the next Participation Period.

 

8.02. Fractional Shares. Fractional shares will not be issued under the Plan and
any accumulated payroll deductions that would have been used to purchase
fractional shares will be carried over to the next following Participation
Period.

 

8.03. Delivery of Stock. As soon as reasonably practicable after each
Participation Period, the Company will deliver to the Participant’s account with
the Company’s designated broker, in such Participant’s name, the shares of
Common Stock purchased upon exercise of such Participant’s Option. It is a
condition of participation in the Plan that each Participant maintains an
account with the broker designated by the Company. The Company reserves the
right to change its designated broker from time to time in its sole discretion.

 

Section 9. Withdrawal.

 

9.01. In General. A Participant may withdraw payroll deductions credited to his
or her account for a Participation Period under the Plan at any time prior to
the last business day of such Participation Period by giving written notice to
the Committee. As soon as reasonably practicable after receipt by the Committee
of his or her notice of withdrawal, the payroll deductions credited to the
Participant’s account for such Participation Period will be paid to him or her
without interest (except to the extent required by local law), and no further
payroll deductions will be made from his or her Base Pay for such Participation
Period.

 

9.02. Cessation of Employee Status. In the event a Participant shall cease to be
an Employee during a Participation Period for any reason, other than as a result
of his or her death, the payroll deductions credited to his or her account for
such Participation Period will be returned to him or her without interest
(except to the extent required by local law) as soon as reasonably practicable
thereafter.

 

9.03. Termination Due to Death. In the event a Participant shall cease to be an
Employee during a Participation Period by reason of his or her death, his or her
legal representative shall have the right to elect, by written notice to the
Committee prior to the last business day of the Participation Period:

 

(a) To withdraw all of the payroll deductions credited to the Participant’s
account under the Plan for such Participation Period without interest (except to
the extent required by local law), or

 

(b) To exercise the Participant’s Option for such Participation Period with any
excess in the Participant’s account after exercise of the Option to be returned
to the Participant’s legal representative.

 

In the event that no such written notice of election is duly and timely received
by the Committee, the Participant’s legal representative shall automatically be
deemed to have elected, pursuant to clause (b) above, to exercise the
Participant’s Option.

 

5



--------------------------------------------------------------------------------

Section 10. Adjustments.

 

10.01. Changes In Capitalization. In the event that the outstanding shares of
the Company’s Common Stock shall be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, effected without the receipt of
consideration by the Company, through reorganization, merger or consolidation,
recapitalization, reclassification, stock split, reverse stock split, split-up,
combination or exchange of shares or declaration of any dividends payable in
Common Stock, the Board of Directors shall appropriately adjust, subject to any
required action by the stockholders of the Company, (i) the number of shares of
Common Stock (and the Option price per share) subject to the unexercised portion
of any outstanding Option (to the nearest possible full share), provided,
however, that the limitations of Section 424 of the Code shall apply with
respect to such adjustments and (ii) the number of shares of Common Stock for
which Options may be granted under the Plan, as set forth in Section 4.01
hereof, and such adjustments shall be final, conclusive and binding for all
purposes of the Plan. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class shall affect, and no adjustment by
reason thereof shall be made with respect to, the number or price of shares of
Common Stock subject to an Option.

 

10.02. Acquisition, Merger, Sale of Assets, Dissolution or Liquidation.
Notwithstanding the foregoing, in the event of (i) any offer or proposal to
holders of the Company’s Common Stock relating to the acquisition of their
shares, including, without limitation, through purchase, merger or otherwise, or
(ii) any transaction generally relating to the acquisition of substantially all
of the assets or business of the Company, or (iii) the dissolution or
liquidation of the Company, the Board of Directors may make such adjustment as
it deems equitable in respect of outstanding Options (and in respect of the
shares of Common Stock for which Options may be granted under the Plan),
including, without limitation, the revision, cancellation, or termination of any
outstanding Options, or the change, conversion or exchange of the shares of the
Company’s Common Stock under outstanding Options (and of the shares of the
Company’s Common Stock for which Options may be granted under the Plan) into or
for securities or other property of another corporation. Any such adjustments by
the Board of Directors shall be final, conclusive and binding for all purposes
of the Plan.

 

Section 11. Effect of the Plan on Employment Relationship. Neither this Plan nor
any Option granted hereunder to a Participant shall be construed as conferring
upon such Participant any right to continue in the employ of the Company or any
Subsidiary of the Company as the case may be, or limit in any respect the right
of the Company or any Subsidiary of the Company to terminate such Participant’s
employment with the Company or any Subsidiary of the Company, as the case may
be, at any time.

 

Section 12. Amendment of the Plan. The Board of Directors may amend the Plan
from time to time as it deems desirable in its sole discretion without approval
of the stockholders of the Company, except to the extent stockholder approval is
required by Rule l6b-3 of the Securities Exchange Act of 1934, as amended,
applicable NASDAQ or stock exchange rules, applicable provisions of the Code, or
other applicable laws or regulations.

 

Section 13. Termination of the Plan. The Board of Directors may terminate the
Plan at any time in its sole discretion. No Option may be granted hereunder
after termination of the Plan. The termination or amendment of the Plan shall
not alter or impair any rights or obligations under any Option theretofore
granted under the Plan in any material adverse way without the consent of the
affected Participant.

 

Section 14. Governing Law. The Plan and any and all Option agreements executed
in connection with the Plan shall be governed by and construed in accordance
with the laws of the state of Delaware, without regard to conflict of laws
principles.

 

Section 15. No Strict Construction. No rule of strict construction shall be
applied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any Option agreement, any Option
granted under the Plan, or any rule, regulation or procedure established by the
Committee.

 

Section 16. Successors. This Plan is binding on and will inure to the benefit of
any successor to the Company, whether by way of merger, consolidation, purchase,
or otherwise.

 

6



--------------------------------------------------------------------------------

Section 17. Severability. If any provision of the Plan or an Option agreement
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan or such agreement, and the
Plan and such agreement shall each be construed and enforced as if the invalid
provisions had never been set forth therein.

 

Section 18. Plan Provisions Control. Except as otherwise provided in Section
5.06, the terms of the Plan govern all Options granted under the Plan, and in no
event will any Option be granted under the Plan that is contrary to any of the
provisions of the Plan. In the event any provision of any Option granted under
the Plan shall conflict with any term in the Plan as constituted on the grant
date of such Option, the term in the Plan as constituted on the grant date of
such Option shall control except as otherwise provided in Section 5.06.

 

Section 19. Headings. The headings used in the Plan are for convenience only, do
not constitute a part of the Plan, and shall not be deemed to limit,
characterize, or affect in any way any provisions of the Plan, and all
provisions of the Plan shall be construed as if no captions had been used in the
Plan.

 

Section 20. Effective Date of the Plan. The Plan shall be submitted to the
stockholders of the Company for approval and ratification at the next regular or
special meeting thereof to be held after March 15, 2004. Unless at such meeting
the Plan is approved and ratified by the stockholders of the Company, in the
manner provided by the Company’s By-Laws, then and in such event, the Plan shall
become null and void and of no further force and effect. Subject to the
immediately preceding sentence, the Plan shall be effective as of January 1,
2005. The Plan shall continue in effect until January 31, 2014 unless sooner
terminated under Section 13.

 

7